ALLOWANCE

Rejoinder
Claims 16-21, 31-35, and 37-41 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 42-51, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on March, 22 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

William Gehris on February 3, 2022.

The application has been amended as follows: 

	IN THE CLAIMS:
Cancel claim 36

Reasons for Allowance
	Claims 16-21, 31-35, and 37-51 are allowed.  Applicants arguments’ filed January 18th 2022 have been found to be persuasive.  The prior art does not teach or suggest a coated steel product comprising a steel substrate having a face, a metallic coating on the face, the metallic coating based on zinc or zinc-alloys and a zincsulphate-based layer coating the metallic coating, the zincsulphate-based layer comprising at least one of the compounds selected from the group consisting of: zincsulphate monohydrate, zincsulphate tetrahydrate and zincsulphate heptahydrate, the zincsulphate-based layer comprising neither zinc hydroxysulphate nor free water molecules nor free hydroxyl groups, a surface density of sulphur in the zincsulphate-based layer being greater than or equal to 0.5 mg/m2.  Further there is insufficient evidence such that one of ordinary skill in the art would have expected prior zincsulphate-based coatings to inherently possess the claimed combination of features, nor is there evidence such that one of ordinary skill in the art would have found it obvious to modify know processes of applying zinc-sulphate compositions in order to achieve the claimed coating including the excluded components and sulphur density.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571)272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Adam Krupicka/Primary Examiner, Art Unit 1784